Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 1 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 2 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 3 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 4 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 5 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 6 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 7 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 8 of 9
Case 18-00492-SMT   Doc 50   Filed 11/20/18 Entered 11/20/18 16:42:46   Desc Main
                             Document     Page 9 of 9
